William H. Rehnquist: We'll hear argument next in Number oh oh seventeen thirty-seven, The Watchtower Bible and Tract Society of New York, versus The Village of Stratton, Ohio. Mr. Polidoro. [Inaudible]
Paul D. Polidoro: Mr. Chief Justice and may it please the Court It's eleven o'clock Saturday morning in the Village of Stratton. Good morning. In light of recent events, I've made a special effort to come to your door to speak to you about what the Prophet Isaiah has referred to as the good news of something better. That's the good news Christ Jesus spoke about, the good news of the Kingdom of God. It is a criminal act to go from door to door in the Village of Stratton and deliver that message unless one has first obtained a permit from the village to do so. It is also illegal to go from door to door and hand out a leaflet that says, democracy is wonderful, please vote next week. In drafting a permit scheme designed to address fraud and privacy that includes those interested in pure discourse, Stratton has eliminated the ability to engage in door to door, one on one political advocacy. As such, we submit the ordinance is overbroad and unconstitutional.
William H. Rehnquist: I I don't see how it has eliminated any chance of a political dis- of going door to door in a political discourse if if you register with the with the mayor and th- you can't be turned down if you fill out that form. You can go door to door, except where there's a no trespassing sign. [Inaudible]
Paul D. Polidoro: Your Honor, we are not s- suggesting at all that a resident cannot post a no trespassing sign and keep all away from their door. However, in order to get the right to go to that door, one must go to the mayor, give his name, give a brief description of the cause they want to speak about, as well as their association or affiliation. We believe that this Court in McIntyre said there's an interest in having anonymous works enter the marketplace of ideas, and that unquestionably outweighs any interest in requiring disclosure as a precondition to entry. [Inaudible]
Anthony M. Kennedy: Well, i- th- th- th- do you focus on the right of anonymity, or the the right of unrestricted speech, as of the time you get to the door, or when you go to the mayor's office, because our most recent cases talk about going to the door, and that's where your brief focuses on. It seems to me that what you've begun with, and this is also troubling to me, is that you have to make the disclosure to the mayor as well, those ar- so I take it those are two different parts of your case. [Inaudible]
Paul D. Polidoro: Correct, Justice Kennedy.
Anthony M. Kennedy: But you emphasize only the latter, really, in your briefs. Are are the records that the mayor keeps, are they open to the public?
Paul D. Polidoro: They are, absolutely, indeed, Your Honor. Under Ohio State law those records are open to the public, so anyone would be able to go to look at the record, which would include the name, your message,
Paul D. Polidoro: and your associations. So you you you you you would have...
Antonin Scalia: have no objection to this statute if if you didn't have to give your name?
Speaker: Your Honor, we...
Antonin Scalia: to say, you can't talk to anybody without getting a permit, so long as you don't have to give your name when you get the permit?
Paul D. Polidoro: Your Honor, we believe the name is the constitutional infirmity in deed.
Antonin Scalia: That that's the only problem, so if if this were revised somehow so that all you had to give was a reference, maybe somebody in the community who would vouch for the integrity of these Jehovah's Witnesses, that would then be okay,
Speaker: because they wouldn't have to -- The only problem...
Antonin Scalia: is if they have to give their name.
Paul D. Polidoro: No, Your Honor.
Speaker: I think that's the stronger part of your case.
Speaker: Well but y- i-
William H. Rehnquist: you call them neighbors, but I take it in many cases they're simply strangers who come into town.
Paul D. Polidoro: Well, actually, Your Honor, in this circumstance the Village of Wellsville, which is a neighboring village, has assumed responsibility for preaching door to door in the Village of Stratton, and many individuals are, in fact, known to each other, and that's common in most areas of this country.
Speaker: Can you tell me why that...
Anthony M. Kennedy: is? I I I agree that at some level it seems contrary to our traditions, but if we can focus just on going to the mayor's office, it seems to me that one of the strong- parts of your case is did you have to identify your cause.
Paul D. Polidoro: Your Honor, Your Honor Jehovah's Witnesses have a long historical memory as to what they've suffered at the hands of...
Speaker: Well...
Paul D. Polidoro: purely to go door to door to speak the good news.
Anthony M. Kennedy: What's wrong with identifying the cause?
Paul D. Polidoro: Your Honor, we believe that under this Court's holding there are some individuals who do not want to identify their cause.
Speaker: So...
David H. Souter: take it your argument only goes to the political speech, d- d- because I unders- as I understand it, Jehovah's Witnesses do not object to identifying themselves, and and and your concern is with the overbreadth that that goes into the political sphere, is that correct?
Paul D. Polidoro: That is absolutely correct, Justice Souter.
Ruth Bader Ginsburg: And yet the the question that you phrase says that this permit, which contains one's name, now, when we turn to the village's brief, they say, no, it doesn't.
Paul D. Polidoro: Justice Ginsburg, if I might, at the joint appendix on page two forty-eight A is a copy of the blank permit and it says, permit to canvass, to solicit, et cetera, and it says, in accordance with the relevant provision of the statute, the mayor of the Village of Stratton, Ohio, has issued to the above applicant a permit the above applicant a permit, so we believe on the plain language of the permit, the name is, indeed,
Speaker: Did you ever  did you ever apply for a permit? So you don't know, as a...
William H. Rehnquist: as a matter of practical fact, how that would work out?
Paul D. Polidoro: That's correct,
Speaker: with respect to Jehovah's Witnesses.
David H. Souter: applicant number five.
Paul D. Polidoro: There's no showing, Justice Souter, in the ordinance that there is any sort of numbering scheme.
David H. Souter: Well, no, there's no there's that's the trouble, I mean, I think, with the argument.
Paul D. Polidoro: But Justice Souter, I believe the exhibit would be inconsistent with the concession of the village that name disclosure is, in fact, required at the door.
Speaker: They said about...
Ruth Bader Ginsburg: five times in their brief that the permit that must be shown to the police officer or the homeowner does not have a name on it does not have a name on it.
Paul D. Polidoro: It's different for two reasons, Justice Ginsburg.
Speaker: I thought you were...
David H. Souter: saying it only applied to to to those who were engaged in the political I thought that was th- the the point of your overbreadth objection.
Paul D. Polidoro: I think there's a distinction, Justice Souter, to just pure speech, the dissemination of information and ideas, and speech that in some way involves the mechanics of the electoral process.
Ruth Bader Ginsburg: But one of your examples was that door to door solicitation of signatures for inti- an initiative to put on the ballot, and that's exactly what was involved in the Buckley case.
Paul D. Polidoro: Yes, Justice Ginsburg, but that disclosure took place after the one on one dissemination of information was done.
Speaker: She couldn't have -- could not have...
Ruth Bader Ginsburg: have been a circulator, then, because a condition of being a circulator she could not have submitted her petitions, because to submit the petition she has to have this affidavit, and I don't see I really can't see any difference in consequence whether the official form is made before or made after.
Paul D. Polidoro: Because of the compelling governmental governmental interest that's involved, Justice Ginsburg, and that's the distinction.
Speaker: one on one...
Antonin Scalia: That doesn't handle your example.
Speaker: the example. It's not worth your time. You shouldn't have used the example...
Antonin Scalia: of a petition circulator.
Speaker: That's correct,
Speaker: If that's -- is that...
Stephen G. Breyer: case?
Paul D. Polidoro: It is, indeed, the...
Speaker: Is it the that...
Stephen G. Breyer: Thank you is is it the the case that your clients don't ask for any money, not a penny, and they don't sell Bibles, and they're not selling anything, they're all all that they do is say, I want to talk to you about religion? They don't ask for anything.
Paul D. Polidoro: Your Honor, the record is absolutely clear, in the Village of Stratton, Jehovah's Witnesses did not ask for money.
Speaker: Don't you hand out that...
William H. Rehnquist: the Watchtower, too?
Paul D. Polidoro: We do, Your Honor, on a no-cost basis if someone's interested in reading it.
Speaker: So what about your...
Stephen G. Breyer: you said just you briefly mentioned because I, you know, I've had many fine conversations with Jehovah's Witnesses.
Paul D. Polidoro: No, Your Honor, Jehovah's Witnesses have no objection to giving their name.
Speaker: speech.
Antonin Scalia: you would say that w- w- w- w- without reference to the name.
Paul D. Polidoro: That's correct, Your Honor.
Stephen G. Breyer: That is that is that here in front of us? I mean, what I'm having a hard time getting my hands on is, it looks as if a group of people who really don't mind giving their name are objecting in the name of a different group of people who might not, and those might be people who might want to say, vote for Smith, and what's worrying me about deciding this case in the context which is obvious from the briefs is, that might have considerable legal implications for the question of whether you can require disclosure of campaign contributions, which is a totally different issue, but would seem legally related, so I'd I'd appreciate those three things that I've mentioned or y- you see what I'm what i- what the blur is in my mind, and I'd appreciate your views on that.
Paul D. Polidoro: Justice Breyer, it has been our contention that the ordinance was drafted in an overbroad manner, meaning reaching speech that was not the source of harm, including our religious speech, but also including pure political speech.
Antonin Scalia: Of Of course, to do that we would just say, you can't require the name to be disclosed.
Paul D. Polidoro: Your Honor, we then don't see...
Speaker: Have your...
Antonin Scalia: photograph taken, maybe, you know.
Speaker: That's what you want us to do?
Paul D. Polidoro: No, not at all.
Speaker: believe...
Antonin Scalia: think so.
Paul D. Polidoro: We don't believe that this Court should sanction a regulation of a government that requires one citizen to get a license to speak to another citizen at that citizen's home.
David H. Souter: Okay, but the basis I understand the nub of your argument is is goes back to your answer to Justice Ginsburg, and that i- in in distinguishing Buckley, and I think what you were saying was, in Buckley the government had an interest because it had an interest in checking the veracity of the of of the the the the the endorsement solicitat- the petition solicitation process, are these real people, go to the person who asked and check, whereas here, if we're not talking about the solicitation of money and of signatures in in a political sphere, there's nothing for the government to verify, and therefore there is no interest here, whereas there was an interest in Buckley, and that's the distinction.
Speaker: Precisely. Precisely, Justice Souter.
Speaker: The brief didn't...
Ruth Bader Ginsburg: mention i- you you took Buckley as being a hundred percent in your favor, and that what surprised me, is that Buckley made the very distinction that you say is inappropriate here, that is, face to face encounter, you don't have to have your name, but back in in an official's office, you do.
Paul D. Polidoro: Your Honor, I I think that Buckley followed on language in Your Honor's portion of the opinion in McIntyre, where you spoke to limited circumst- there might be larger circumstances where identification might be required, and in the electoral process, the mechanics of how an election works, those are larger purposes.
Speaker: You...
Ruth Bader Ginsburg: have any case in the most of the Jehovah [: Jehovah's] Witnesses cases dealt with that official who was exercising discretion to keep out the Witnesses but letting in the Republicans, and that that was that line of cases.
Paul D. Polidoro: Justice Ginsburg, the only precedent that I'm aware of with respect to identification schemes comes from the dicta in Cantwell and Martin that speaks about a municipality, a z- municipality's interest in knowing strangers in the community when connected with the solicitation of funds.
Speaker: Don't you...
Sandra Day O'Connor: think that the practice around the country of various towns and cities is to require permits for people to go door to door in residential areas? I think I even live in a community that probably does that.
Speaker: Justice...
Sandra Day O'Connor: they want to identify the people who are going door to door.
Paul D. Polidoro: Justice O'Connor, my experience is quite to the opposite, that after the battles between Jehovah's Witnesses and the municipalities in the thirties and forties, municipalities have stopped attempting to regulate Jehovah's Witnesses by forcing them to get a permit to go from door to door.
Speaker: Well,
Speaker: there...
William H. Rehnquist: there there was a story in the in the paper just last week here about the the double murder up at Dartmouth, how the kids who did it went from house to house purporting to be taking a survey, and then what they were actually doing was casing the houses for robbery, so th- that's certainly something that a municipality can take into consideration, isn't it?
Paul D. Polidoro: Chief Justice Rehnquist, we think it's implausible to think that someone intent on committing a violent crime would stop at the city hall to get a permit or in any way be deterred, and in the circumstance Your Honor posits of someone just going door to door and observing, or taking notes, the ordinance in this instance doesn't prevent that.
Speaker: comes into play is if you speak...
William H. Rehnquist: it it does give a give a record of who it was, which m- would probably deter someone.
Speaker: W- I think you're wrong when you said,
Ruth Bader Ginsburg: i- only if they speak, that the the mayor requires anybody who rings door to door.
Paul D. Polidoro: No, Chief Jus- no, Justice Ginsburg, I believe it's anyone who wants to go to door to door to discuss a cause, and that's the language of the ordinance.
Speaker: Now, suppo-
Speaker: suppose the  --
Sandra Day O'Connor: that.
Paul D. Polidoro: Which is a speech interest, Justice O'Connor.
Speaker: But but suppose I am concerned...
Anthony M. Kennedy: that the that the mayor, in my view, or the the the Government has no right to demand f- previous registration or to give his consent before I go to my neighbors to talk about neighborhood problems, or whatever.
Speaker: Excuse me,
Paul D. Polidoro: Justice Kennedy, if I might...
Speaker: What's your...
Anthony M. Kennedy: best case, or best what are your best cases for the proposition that it is simply unconstitutional for the government to require a permit before you go door to door to talk about a cause? What are your best...
Speaker: cases?
Paul D. Polidoro: predicated on Lovell, predicated on Schneider.
Speaker: Most of...
Anthony M. Kennedy: those most of those cases I I I think they're the closest, too, but they're not right on point, because they were concerned with the discretion...
Speaker: Justice Kennedy there...
Anthony M. Kennedy: the official had...
Paul D. Polidoro: there is discretion in this instance.
Speaker: But a- and...
Ruth Bader Ginsburg: also may I say there's language in those cases that suggest that it it would be th- i- you read it yourself, this stranger has to identify himself or herself.
Paul D. Polidoro: I- if I if I might, Justice Ginsburg and Justice Kennedy, when we look at the ordinance on appendix four A, and it's section one sixteen oh three B six, it says that the mayor can ask for such other...
Speaker: Four four...
William H. Rehnquist: A of the petition?
Paul D. Polidoro: Of I'm sorry, it's our brief for petitioners, Chief Justice Rehnquist, page four A, section B six, such other information concerning the registrant and its business or purpose as may be reasonably necessary to accurately describe the nature of the privilege desired.
Speaker: But that's -- that has been...
Ruth Bader Ginsburg: taken out of the case.
Paul D. Polidoro: No.
Speaker: I thought that...
Ruth Bader Ginsburg: the the only thing that the mayor asks isn't wasn't there something in the district court opinion that cut that back?
Paul D. Polidoro: No, Your Honor.
Speaker: But I thought...
Ruth Bader Ginsburg: the village made a concession.
Speaker: concession in some court?
Paul D. Polidoro: not at all.
Speaker: I'll ask...
Ruth Bader Ginsburg: the village if they did, because I remember something that said we're going to ask only for the name and the address.
Paul D. Polidoro: No, it's...
Stephen G. Breyer: If even if that's so, I mean, where I slight state of confusion is, I thought this case now sounds very theoretical.
Speaker: Mr. Polidoro, I'm...
Antonin Scalia: I'm confused here.
Speaker: Exactly, yes.
Antonin Scalia: that you do w- not want to have to go to city hall in order to ring...
Speaker: doorbells? And n- no matter what?
Stephen G. Breyer: They want you there because they know at least you'll find out which homeowners don't want people around, and you'll l- read what the rules are, all right.
Paul D. Polidoro: Justice Breyer, we have not contested that provision of the ordinance, section one sixteen oh seven, which allows a homeowner to post a no-solicitation sign and then go to the village and say, I want this group but not this group, has not been contested.
Anthony M. Kennedy: But your position is, of course, that governments always want to know what its people are thinking, but they don't have any right to find out.
Paul D. Polidoro: Well, that's i- that's il- an expression of the residents' interest in who they want.
Anthony M. Kennedy: I'm talking about your clients.
Paul D. Polidoro: Your Honor,
Speaker: we...
Antonin Scalia: Take it.
Paul D. Polidoro: Okay.
Paul D. Polidoro: I think that's an appropriate point Chief Justice Rehnquist asked.
William H. Rehnquist: Very well, Mr.
Speaker: Polidoro.
William H. Rehnquist: Mr. Cantor, we'll hear from you.
Abraham Cantor: Mr. Chief Justice, and may it please the Court.
Speaker: Do you know...
Antonin Scalia: any other any other case of ours that has even involved an ordinance of this breadth, that involves solicitation, not asking for money, not selling goods, but even, you know, I want to talk about Jesus Christ, or I want to talk about about protecting the environment? no- di- i- Is there have we had a case like...
Speaker: There is --
Antonin Scalia: fact that i- that I'm unfamiliar with something like maybe they've become current now, but the mere fact that I don't even know of such cases, over two centuries, makes me...
Speaker: You haven't been around that long.
Antonin Scalia: I d- I d-
Speaker: do do you know of any?
Abraham Cantor: Your Honor, there's no holding by this Court that identifies...
Speaker: this --
Antonin Scalia: a holding, a case.
Abraham Cantor: There is no case that identifies a breadth of this case, but perhaps that might be part of the beauty, beauty in the sense that it is it is content-neutral,
Speaker: and that is --
Anthony M. Kennedy: You you think it's it's it's a beautiful idea that I have to ask the government for permission before I go down the block, where I don't know all of the people, I wave to them but I don't really know them, I say, I want to talk to you because I'm concerned about the garbage pick-up, because I'm concerned about our congressman, whatever.
Speaker: No, Your Honor --
Abraham Cantor: No, Your Honor.
Speaker: Well, how about...
Sandra Day O'Connor: trick-or-treaters? Do they have to go get a permit?
Speaker: Interesting...
Sandra Day O'Connor: ordinance it looks like it, doesn't it?
Abraham Cantor: Your Honor...
Antonin Scalia: And they're soliciting, too.
Sandra Day O'Connor: They are.
Abraham Cantor: The answer is no, and...
Speaker: Why not? Literally it...
Sandra Day O'Connor: does.
Abraham Cantor: The track rec- i- the track...
Speaker: You may not...
Sandra Day O'Connor: enforce it, but it literally covers them, doesn't it?
Abraham Cantor: That hypothetical was raised by the trial court judge, Your Honor,
Sandra Day O'Connor: Mhm.
Abraham Cantor: and it was answered by Mr. Bruzzese to the to the negative, the reason why it was answered to the negative is that these people are not who are going door to door are not seeking u- to communicate, they are s- they are begging candy, and...
Speaker: therefore --
Speaker: on it did have it...
Speaker: Or or Christmas carollers?
Abraham Cantor: Sale sale would would constitute a conduct that would...
Speaker: require...
Speaker: Why does...
Speaker: This is really --
Sandra Day O'Connor: from your neighbor? Do I have to get a permit to go borrow a cup of sugar from my neighbor?
Abraham Cantor: No, Your Honor, I don't believe that...
Speaker: Th- th- this is really wh- b- b- before...
Antonin Scalia: This is really a novel argument.
Speaker: It's only communication...
Antonin Scalia: that we're concerned about.
Abraham Cantor: The limiting language, Your Honor, deals with canvassing and hawking of the u- of the area.
David H. Souter: Okay, go back to Justice Kennedy's e- example that started all of this.
Abraham Cantor: No, Your Honor.
David H. Souter: Why?
Abraham Cantor: Because it is not the type of cause that u- that the communication is...
Speaker: directed at.
David H. Souter: who knows? I mean, where where's the restrictive definition of cause?
Abraham Cantor: Within the beginning of the ordinance.
David H. Souter: And and what're the what's the language that you rely on?
Speaker: No canvas or solicit --
Abraham Cantor: I'm looking at section one sixteen point zero three.
David H. Souter: Three A, okay.
Antonin Scalia: Also petitioner's page three...
David H. Souter: Okay, now ju- tell me where you're reading from, and let's go...
Abraham Cantor: No canvasser, solicitor, peddlar, hawker, itinerant merchant, or transient vendor of merchandise or services who is described in one sixteen point zero one of this chapter, and who intends to go o- in or upon private property, or a private resident of the village, for any other purposes described in point zero one, shall go in or upon such private property or residence without first registering.
David H. Souter: Okay.
Antonin Scalia: same Yeah I mean, un- unless you're interpreting canvasser very literally, in which case it wouldn't include Jehovah's Witnesses why are Jehovah's Witnesses covered? Are are they canvassers, solicitors, peddlers, hawkers, itinerant merchants or transient vendors of merchandise or services?
Speaker: [Inaudible]
Antonin Scalia: They're none of those, are they?
Abraham Cantor: The district court determined th- that they were canvassers.
Speaker: They were canvassers. So...
Antonin Scalia: you you have a very broad definition of canvassers if it includes Jehovah's Wit- I I I would have thought a canvasser is just somebody who said, I'm doing a survey, I'm canvassing public opinion, or something like that, but if it's if it includes Jehovah's Witnesses, it certainly includes the the the you know, the the the the garbage u- ca- canvasser, u- so...
Stephen G. Breyer: The...
Speaker: dictionary...
Stephen G. Breyer: says canvasser is a person who's looking for a vote.
Abraham Cantor: city's purpose is to prevent annoyance...
Speaker: the...
Abraham Cantor: city of the property owner.
Speaker: not...
Abraham Cantor: want to be...
Speaker: canvassed.
Abraham Cantor: That is correct, Your Honor, that is not...
Speaker: challenged. That is -- that's...
Stephen G. Breyer: the registration?
Abraham Cantor: The purpose is to prevent th- the p- the purpose of the registration, is the initial registration...
Speaker: is...
Abraham Cantor: to identify who in the community is going door to door.
Stephen G. Breyer: Because?
Abraham Cantor: Because of two factors, the f- privacy of the oh person who lives with...
Stephen G. Breyer: H- ho- how how does it work? Spell it out.
Abraham Cantor: I- In Martin versus Struthers, Your Honor, in footnote five, this Court relied upon the utilization of a book as well as an FBI bulletin to determine that those who go door to door may be doing so as a guise.
Antonin Scalia: It could b- be, and I suppose you could say everybody who gets up on a soap- soapbox may may provoke a riot, but you know, there the- this seems to me one of the normal risks of life that doesn't let the Government go around.
Ruth Bader Ginsburg: That was the provision that I thought was out of it because of the concession that the city made.
Speaker: Your Honor, that provision remains.
Abraham Cantor: That provision is a catch-all to determine or make sure that the identifying identifying information is present, the identification o- of the individual as well...
Speaker: as the cause.
Ruth Bader Ginsburg: point when the mayor said, all I'm going to ask is the name and the address?
Abraham Cantor: The first five sections of that subsection give the information.
Anthony M. Kennedy: Well, footnote fourteen of Martin has to do with solicitation of funds.
Speaker: That's correct, Your Honor.
Abraham Cantor: That's correct, Your Honor.
Speaker: was...
Anthony M. Kennedy: No.
Speaker: you cited...
Anthony M. Kennedy: when we were talking about whether or not you can just at least give your name, said this is necessary for those who solicit funds, but your ordinance goes much bu- sweeps much more widely than the solicitation of funds, so footnote fourteen doesn't support the ordinance that r- is now before us.
Abraham Cantor: I'm going to suggest to Your Honor that it does, and the reason that it does is because it I it requires identification information, and that identification information is necessary regardless of whether someone is going to solicit funds, or whether or not he is going to going t- going to go door to door for some other...
Speaker: purpose, as a pretext.
Antonin Scalia: I you know, I'm the the th- that's that's a common common ploy of people who want to commit a crime.
Speaker: That that that...
Antonin Scalia: That minor risk of a o- of a crime occurring is enough to re- to require everybody who wants to ring a doorbell to register at city hall? Of course it isn't.
Abraham Cantor: U- The determination of the nature and the amount of risk is perhaps highlighted by MacMurray's testimony.
Sandra Day O'Connor: Well,
Speaker: McIntyre...
Sandra Day O'Connor: suggests that an anonymity requirement makes it content-based.
Abraham Cantor: Your Honor, the issue the issue in at the registration aspect deals with that we are not at the point of persuasion.
Sandra Day O'Connor: Well, the disclosure means that it certainly is not anonymous.
Abraham Cantor: Y- Your Honor, I would suggest that you resolve it based on the record.
Ruth Bader Ginsburg: Well, we're not supposed to be resolve these b- back door questions.
Abraham Cantor: Your Honor, this case was tried on the registration requirement.
Speaker: You mean you...
Antonin Scalia: you mean, it it originally was that they just didn't want to register, a- anonymous or not?
Abraham Cantor: No, Your Honor.
Speaker: included within the phraseology --
Abraham Cantor: of the of the language.
David H. Souter: Well, the question we...
Speaker: took refers...
David H. Souter: to display upon demand.
Speaker: The permit...
Abraham Cantor: The display, there is a display of the permit required on demand.
Ruth Bader Ginsburg: One of the things in this record that you you did delete, at one time you gave the homeowners a choice specifically of u- Jehovah Witnesses in or out, right?
Abraham Cantor: Yes, Your...
Speaker: Honor.
Ruth Bader Ginsburg: And that, now you deleted that but could the could the village say to the homeowner, it's your choice, you tell us who you want and you don't want, and we'll enforce that, so if you don't want the Jehovah Witnesses you don't have to have them, you don't want the Democrats you don't have to have them? Do Would that be permissible for the village to do to facilitate the homeowner's choice?
Abraham Cantor: The village would be acting as a bulletin board.
Speaker: And the village...
Ruth Bader Ginsburg: could it enforce u- that private discrimination?
Abraham Cantor: Your Honor, there is no requirement that anyone decide that anyone allow someone else to come into their home w- if whether for a good or a bad purpose.
Speaker: Does the State...
Ruth Bader Ginsburg: when the State assists that private choice I mean we're not we're talking about limitations on the State, not on the homeowner.
Abraham Cantor: Well, we are only assisting that u- u- that the u- prior cases that this Court has considered deals with the Government being some type of a censor or limiter of the speech that is going.
Speaker: Suppose...
Ruth Bader Ginsburg: the homeowner said, only Caucasian solicitors?
Abraham Cantor: Your Honor, I believe that that would be invalid on its face.
Ruth Bader Ginsburg: Well how is that any different from no Jehovah Witnesses?
Abraham Cantor: Because the issue there is that this is a speech that is not that they do not wish to a- to accept.
Antonin Scalia: That's very nice.
Abraham Cantor: Well, the the the issue here, Your Honor, is dealing with whether or not this is a consensual intrusion.
Anthony M. Kennedy: I take it there are many m- m- m- m- gated, so called private communities where the solicitor can never go in at all.
Speaker: I assume that's the...
Anthony M. Kennedy: the way they work.
Speaker: In the Village of Stratton --
Anthony M. Kennedy: guess you're just trying to give your residents the protection that people have when they live in closed enclaves.
Abraham Cantor: That would be appropriate to c-
Speaker: Although I don't --
Anthony M. Kennedy: I I I haven't seen any cases about those closed enclaves.
Abraham Cantor: Thank you, Your Honor.
William H. Rehnquist: Thank you, Mr. Cantor.
David M. Gormley: Mr. Chief Justice, and may it please the Court.
Speaker: N- not necessarily.
Antonin Scalia: I mean, you're envisioning little little little cottages with a pathway up to the door.
David M. Gormley: But Your Honor,
Speaker: Or maybe another house that...
Antonin Scalia: th- w- the they don't have a setback restriction, the door is right, you know, right on the public public sidewalks, knocks on the door.
David M. Gormley: But the point is, Your Honor, the ordinance is designed to protect the concerns that village residents have, no matter how much space is between them and...
Speaker: That's a different point, but I mean, I I don't...
Antonin Scalia: think you can say that the difference is that this involves only speech that occurs on private property, not necessarily.
Speaker: necessarily.
David M. Gormley: Your Honor, the the point would be that when someone knocks on a door, no matter how far away they are from a sidewalk or a street, there is concern o- on the part of the resident that this often a stranger, certainly an uninvited person, is here on my property, perhaps just a few inches away from from a public way, but nonetheless coming to my home, perhaps asking to actually enter my home, and I think the village is entitled to say, we're concerned about that kind of...
Speaker: activity.
Antonin Scalia: you're concerned about people who were even not concerned about it.
David M. Gormley: But Your Honor, that's no different than the Frisby case decided by this Court fourteen years ago.
Speaker: Well, we have...
Anthony M. Kennedy: we have always said that that picketing is a a activity which i- which is focused, it's constant, it repeats a message over a long period of time, and that's that's simply different from a a single encounter, which is what you prevent.
David M. Gormley: Nonetheless, I think in both situations, Your Honor, the Government is rightly concerned about an activity that causes some public problem.
Speaker: But that...
Sandra Day O'Connor: is met, as has already been pointed out, by the opportunity to put up a no trespassing, no solicitor sign.
Speaker: It addresses --
Sandra Day O'Connor: ordinance have to do more?
David M. Gormley: Sure, well, I certainly no trespassing signs address some of the...
Speaker: problem, but those...
David M. Gormley: often provide after the fact remedies, if someone actually invades the space you can prosecute, but by then you may well not be able to find the person any more, and even with the the no solicitation registration form that the petitioners have not challenged, that does not protect the person who, for whatever reason, chooses not to put up such a sign.
Speaker: What --
Sandra Day O'Connor: what standard of review should we apply, do you suppose, in looking at this ordinance?
David M. Gormley: Well, I think that both of the courts below applied applied the proper approach.
Speaker: Well, that would...
Anthony M. Kennedy: be intermediate scrutiny?
David M. Gormley: That's what the court of appeals...
Speaker: And under that...
Anthony M. Kennedy: standard, aren't you re- isn't the Government required to show that it restricts no more speech than is reasonably necessary to accomplish its interests?
Speaker: That's right.
David M. Gormley: Yes, Your Honor, e- and I think that's true here, because every time that someone approaches the private property, comes onto the private property of a village resident, those residents are rightly concerned about who this uninvited...
Speaker: person is, and what are they going --
Stephen G. Breyer: you just print up some signs that people can put up if they want saying, no no canvassers without a permit.
David M. Gormley: But I think the village rightly is concerned with having some information...
Speaker: N- n-
Stephen G. Breyer: Given, say, the imaginary signs, what is the purpose? What is the purpose f- to require them just to come down to the mayor?
David M. Gormley: Because it it gives some record o- on file about who these people are, thereby giving village residents a little greater sense of security that if something goes wrong when this person is on my land, I'm not...
Speaker: And I I s- suppose...
William H. Rehnquist: If the person turns out to be a con man, too, it would e- enable a better chance of locating him to make...
David M. Gormley: Absolutely.
Speaker: clear, I think.
Stephen G. Breyer: of a con man who doesn't want any money or anything else?
David M. Gormley: Oh I i- mean just coming...
Speaker: We're serious.
Speaker: into your house...
David M. Gormley: maybe maybe he wants to steal your property.
Stephen G. Breyer: Potential thief, a ga- g-
Speaker: Sure.
Speaker: A potential...
Antonin Scalia: thief who is willing to to rape and and burgle, but is but stops short of failing to register at city hall, right?
Speaker: i- Your Honor --
Antonin Scalia: gives your citizens great confidence that laugh>
David M. Gormley: But, Your Honor, I think the fact that the ordinance is not going to catch everyone who's going to do something wrong doesn't mean that the village is not entitled to try to do something to give its residents some comfort.
Speaker: The question is, how much?
Antonin Scalia: How necessary is it? We we can all stipulate that the safest societies in the world are totalitarian dictatorships.
David M. Gormley: I I think it does Your Honor, and it's it's a very modest restriction.
Speaker: seems to me much different than a totali- --
Anthony M. Kennedy: find a single case reporting a single o- i- municipality that has ever enacted an ordinance of that type.
David M. Gormley: Well, I but I think, Your Honor, it's a it shows that this village is perhaps trying to to take some proactive steps that other communities have not...
Speaker: Do we know where the village...
Ruth Bader Ginsburg: got it from? I I don't think it was original with this village, was it?
David M. Gormley: i- I'm not sure.
Antonin Scalia: The the the mayor here said I i- in his testimony it's on three eighty-five A of the appe- I nev- I've never I I never have denied anybody a permit.
Speaker: It it's extraordinary...
David M. Gormley: I think he was s- speaking about the Jehovah's Witnesses, Your Honor.
Ruth Bader Ginsburg: Could the city say, to facilitate the homeowners' choice, we're going to say, nobody rings bells for anything, but the homeowner the home make the homeowner the one to come to sign up in city hall to say, I don't mind having solicitors?
David M. Gormley: i- Certainly that's the part of the ordinance that the petitioners have not challenged here.
Speaker: But suppose,
Ruth Bader Ginsburg: j- in in order to meet the objection that the solicitors don't want to sign up, or the canvassers don't want to sign up, the city says, well, i- we'll just i- sh- have a total ban on ringing doorbells, but any homeowner who wants to have it can?
David M. Gormley: I mean, given your the the Court's decision in Martin, I wouldd be hesitant to say you can have an outright ban on ringing doorbells or knocking.
Speaker: Thank you, Mr. Gormley.
David M. Gormley: Thank you Your Honor.
William H. Rehnquist: Mr. Polidoro, you have four minutes.
Paul D. Polidoro: Thank you, Mister Chief Justice.
John Paul Stevens: May I ask, if you're through...
Speaker: Yes.
John Paul Stevens: i- as I looked at page one ninety-nine and I thought that was a list of exceptions to the to the ordinance.
Paul D. Polidoro: It is, and what...
John Paul Stevens: So that in other words the trick-or-treaters are expressly excepted, just like Christmas carollers and the others...
Speaker: Well, what...
Paul D. Polidoro: had happened there, Justice Stevens, they would be accepted if the box was checked and they were allowed, and that particular form, no one was allowed at the door.
John Paul Stevens: You mean the the person applying for the ordinance has to check all these things to be...
Speaker: I don't quite understand how it --
Speaker: No, what --
Anthony M. Kennedy: who allows certain solicitations.
Paul D. Polidoro: That's the homeowner's for-.
William H. Rehnquist: Thank you, Mr. Polidoro. The case is submitted.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.